Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 4, 2012, by and between
DCT Industrial Trust Inc. with its principal place of business at 518 17th
Street, Suite 800, Denver, Colorado 80202 (the “Company”), and Jeffrey F.
Phelan, residing at the address set forth on the signature page hereof (the
“Executive”).

WHEREAS, the Company and the Executive were parties to an employment agreement
made and entered into on March 31, 2010 (the “Prior Employment Agreement”);

WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive wishes to accept such offer, on the terms set forth below; and

WHEREAS, the Company and the Executive, and/or their affiliates, are also
parties to the Exclusivity Agreement (the “Exclusivity Agreement”), dated as of
March 31, 2010.

Accordingly, the parties hereto agree as follows:

1.     Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a term commencing on January 1, 2013 and continuing
through October 9, 2015, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).

2.     Duties. During the Term, the Executive shall be employed by the Company
as President of the Company, and, as such, the Executive shall faithfully
perform for the Company the duties of such office and shall perform such other
duties of an executive, managerial or administrative nature, which are
consistent with such office, as shall be specified and designated from time to
time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer. The Executive shall devote substantially all of his business
time and effort to the performance of his duties hereunder; provided, however,
that the Executive may (i) engage in civic or charitable activities and
(ii) engage in activities relating to (a) the potential development or sale of
the Development Parcels (as defined in that certain Exclusivity Agreement, dated
as of the date hereof, by and between the Company, the Executive and the other
parties thereto (the “Exclusivity Agreement”)) in compliance with the terms of
the Exclusivity Agreement, (b) the Executive’s interests in the Panattoni
Ventures (as defined in the Exclusivity Agreement), and (c) the management of
the Existing Assets (as defined in the Exclusivity Agreement), provided that in
the of case of both (i) and (ii) above such activities do not interfere with the
Executive’s performance of his duties hereunder or violate this Agreement.
Notwithstanding anything in this Agreement to the contrary, no provision in this
Agreement is intended to prohibit or restrict the Executive from participation
in any ownership or development activity or transaction which is permitted under
the Exclusivity Agreement.



--------------------------------------------------------------------------------

3.     Compensation.

3.1     Salary. The Company shall pay the Executive during the Term an initial
salary at the rate of $400,000 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives (but, in no event, less frequently than monthly). The Board, or
committee thereof, may provide for such increases in the Annual Salary as it may
in its discretion deem appropriate; provided that in no event shall the Annual
Salary be decreased.

3.2     Bonus. During the Term, in addition to the Annual Salary, for each
fiscal year of the Company ending during the Term, the Executive shall be
eligible to receive an annual cash bonus. The target annual cash bonus for each
fiscal year of the Company ending during the Term shall be at least equal to
$300,000; provided that the amount of the actual cash bonus paid (which may be
more or less than the target amount) shall be determined by the Company, in its
sole discretion, based on such factors relating to the performance of the
Executive or the Company as it deems relevant. Each cash bonus payment under
this Section 3.2 shall be made in a single lump sum within two and one-half
(2 1/2) months following the end of the fiscal year of the Company in which such
bonus is earned. By way of illustration (but not limitation) of the manner in
which the preceding sentence operates, if the Executive earns a bonus for fiscal
year 2013, then the cash bonus payment must be paid in a single lump sum between
January 1, 2014 and March 15, 2014.

3.3     Long-Term Incentive Awards. During the Term, in addition to the Annual
Salary and cash bonus, the Executive shall be eligible to receive annual equity
awards under the Company’s Second Amended and Restated 2006 Long-Term Incentive
Plan (as amended and supplemented from time to time, the “LTIP”) or other
equity-based plan as in effect from time to time that is materially comparable
in the aggregate to the LTIP. The target value of the annual equity awards for
each fiscal year of the Company ending during the Term shall be at least equal
to $450,000; provided that the value of the actual equity awards granted (which
may be more or less than the target value) shall be determined by the Company,
in its sole discretion, based on such factors relating to the performance of the
Executive or the Company as it deems relevant. Grants of annual equity awards
under this Section 3.3 shall be made within two and one-half (2 1/2) months
following the end of the fiscal year of the Company to which such awards relate.
Annual equity awards granted shall vest in equal annual installments over no
more than five years, and the vesting period for any grant made during the Term
will begin on January 1 of the year in which such grant is made. Any grants
which are financially equivalent to restricted stock (e.g. restricted stock
units or phantom units), other than those that remain subject to
performance-based vesting hurdles, shall be accompanied by the grant of dividend
equivalent rights. The Executive shall also be eligible to participate in any
multi-year equity award programs established by the Company for senior
executives. The Company will have the right to determine, in its sole
discretion, the terms of any such programs or the Executive’s award thereunder.

3.4     Initial Equity Grant. As of the first day of the Term, the Executive
shall receive under the LTIP a number of shares of common stock of the Company
(or equivalent full-value awards, such as LTIP Units in DCT Industrial Operating
Partnership LP) equal to $400,000 divided by the closing price of the common
stock of the Company on the New York

 

2



--------------------------------------------------------------------------------

Stock Exchange on such day. Such shares (or equivalent full-value awards) shall
vest 25% on the day immediately preceding the third anniversary of the first day
of the Term, an additional 25% shall vest on the day immediately preceding the
fourth anniversary of the first day of the Term, and the remaining 50% shall
vest on the day immediately preceding the fifth anniversary of the first day of
the Term, and will otherwise be subject to the terms of the LTIP and the
definitive documentation governing the grant. All of such shares (or equivalent
full-value awards) will be accompanied by the grant of dividend equivalent
rights (which, in the case of LTIP Units, will be in the form of distributions
from the DCT Industrial Operating Partnership LP) that will entitle the
Executive to current payment of dividend equivalents as long as such shares or
equivalent full-value awards are outstanding regardless of whether such shares
or equivalent full-value awards are vested.

3.5     Benefits—In General. Except with respect to benefits of a type otherwise
provided for under Section 3.6, the Executive shall be entitled during the Term
to participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that are available to other senior executives of the Company generally, on the
same terms as such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

3.6     Specific Benefits. Without limiting the generality of Section 3.5, the
Company shall make available to the Executive vacation of four weeks per year
which vacation days may accrue subject to the Company policy regarding vacation
accruals.

3.7     Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement (including, without limitation,
with respect to use of a mobile phone, use of a blackberry, and entertainment
costs); provided that the Executive submits reasonable proof of such expenses
within the period provided by the Company for expense reimbursements to its
senior executives generally, with the properly completed forms as prescribed
from time to time by the Company. In addition, the Executive shall be entitled
to reasonable reimbursement for travel, according to the Company’s policy (which
provides for coach class airfare and reimbursement for upgrades).

3.8     Indemnification and Directors and Officers Liability Insurance. The
Executive shall be indemnified, and shall have his legal expenses in connection
with regulatory or other legal proceedings advanced to him, by the Company in
connection with his performance of services hereunder, if and as applicable, on
terms and conditions no less favorable to the Executive than those that apply to
any other senior executives of the Company. The Company shall cause the
Executive to be covered by directors and officers liability insurance with such
coverage to be no less favorable to him than the coverage then being provided to
any other senior executive of the Company.

3.9     Limitations on Severance Payments.

(a)     Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the

 

3



--------------------------------------------------------------------------------

benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Severance Payments”),
calculated in a manner consistent with Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) and the applicable regulations thereunder (or
any successor provision) would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision), then the Severance
Payments shall be reduced (but not below zero) so that the sum of all Severance
Payments shall be $1.00 less than the amount at which Executive becomes subject
to the excise tax imposed by Section 4999 of the Code (or any successor
provision); provided that such reduction shall only occur if it would result in
Executive receiving a higher After Tax Amount (as defined below) than Executive
would receive if the Severance Payments were not subject to such reduction. In
the event the Severance Payments are reduced pursuant to this Section 3.9(a),
they shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(b)     For purposes of Section 3.9(a), the “After Tax Amount” means the amount
of the Severance Payments less all federal, state, and local income, excise and
employment taxes imposed on Executive as a result of Executive’s receipt of the
Severance Payments. For purposes of determining the After Tax Amount, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(c)     The determination as to whether a reduction in the Severance Payments
shall be made pursuant to Section 3.9(a) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the date of termination, if applicable, or
at such earlier time as is reasonably requested by the Company or Executive. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

3.10     Timing of Expense Reimbursement. All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement must be provided by the
Company or incurred by the Executive during the time periods set forth in the
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

4.     Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company under this Agreement to or with respect to the Executive shall
terminate in their entirety upon such date

 

4



--------------------------------------------------------------------------------

except as otherwise provided under this Section 4. If the Executive becomes
disabled by virtue of ill health or other disability and is unable to perform
substantially and continuously the duties assigned to him for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period in
the reasonable opinion of a qualified physician chosen by the Company and
reasonably acceptable to the Executive (the foregoing circumstance being
referred to below as a “Disability”), the Company shall have the right, to the
extent permitted by law, to terminate the employment of the Executive upon
notice in writing to the Executive. Upon termination of employment due to death
or Disability during the Term, (i) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive any Annual Salary, bonus and other benefits earned and accrued under
this Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination), (ii) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive (A) a cash payment equal to
(I) the target bonus for the year of termination multiplied by (II) a fraction
(x) the numerator of which is the number of days in the year up to the
termination and (y) the denominator of which is 365, and (B) elimination of any
exclusively time-based vesting conditions (but not performance conditions, which
shall remain in effect subject to the terms thereof) on any restricted stock,
stock options and other equity awards; provided that, in the event of
termination of employment due to Disability, the Executive will only be entitled
to receive the payment and accelerated vesting set forth in this clause (ii) if
the Executive executes and delivers to the Company a general release in a form
reasonably acceptable to the Company, which does not require the release of any
payment rights under this Section 4 or under Section 3.8, within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery, (iii) Section 3.8 shall apply in accordance with its terms and
(iv) the Executive (or, in the case of his death, his estate and beneficiaries)
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder. By way of
illustration (but not limitation) of the manner in which clause (ii)(B) of the
preceding sentence operates, if the Executive were to hold an equity award with
a five-year performance-based vesting condition, where the Executive would also
need to remain employed during such period, and the Executive’s employment were
to terminate in the fourth year of the vesting period due to his death or
Disability, then, so long as the performance measures are met at the end of the
five-year performance period, the Executive or his estate would be entitled to
payments as though he had remained employed (and, if the performance measures
are not met at the end of the five-year performance period, the award is
thereupon forfeited).

Any payments that the Executive is entitled to receive pursuant to clause (i) of
the third sentence of this Section 4 shall be made by the Company in a single
lump sum within five (5) days after termination of employment due to death or
Disability. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) of the third sentence of this
Section 4 shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination of employment due to death or
Disability.

 

5



--------------------------------------------------------------------------------

5.     Certain Terminations of Employment.

5.1     Termination by the Company for Cause; Termination by the Executive
without Good Reason.

(a)     For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i)     conviction of a felony (other than a traffic violation), a crime of
moral turpitude, or any financial crime involving the Company; a willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company;

(ii)     commission of fraud, misappropriation or embezzlement against the
Company; any act or omission in the performance of his duties hereunder that
constitutes willful misconduct, willful neglect or gross neglect, in any such
case if such action or omission is either material or repeated;

(iii)     repeated failure to use reasonable efforts in all material respects to
adhere to the directions of the Board or the Chief Executive Officer, or the
Company’s policies and practices, after his being informed that he is not so
adhering;

(iv)     willful failure to substantially perform his duties properly assigned
to him (other than any such failure resulting from his Disability);

(v)     breach of any of the provisions of Section 6 or breach of the
Exclusivity Agreement by the Executive of any of his affiliates party thereto;

(vi)     pursuit (or Phelan Development Co.’s pursuit) of a Panattoni
Transaction (as defined in the Exclusivity Agreement) that the Company
determines would result in an unacceptable direct or indirect conflict of
interest, as determined in its reasonable discretion; or

(vii)     breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within ten days following written
notice from the Company specifying such breach; provided that the Company shall
not be permitted to terminate the Executive for Cause except on written notice
given to the Executive at any time following the occurrence of any of the events
described in clause (i), (ii) or (v) above and on written notice given to the
Executive at any time not more than 30 days following the occurrence of any of
the events described in clause (iii), (iv), (vi) above or this clause (vii) (or,
if later, the Company’s knowledge thereof).

(b)     The Company may terminate the Executive’s employment hereunder for
Cause, and the Executive may terminate his employment hereunder for any or no
reason on at least 30 days’ and not more than 60 days’ written notice given to
the Company. If the Company terminates the Executive for Cause during the Term,
or if the Executive terminates his employment during the Term and the
termination by the Executive is not covered by Section 5.2,

 

6



--------------------------------------------------------------------------------

then (i) the Executive shall be entitled to receive any Annual Salary and other
benefits earned and accrued under this Agreement prior to the date of
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the date of termination of employment); (ii) Section 3.8 shall
apply in accordance with its terms; and (iii) the Executive shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

5.2     Termination by the Company without Cause; Termination by the Executive
for Good Reason.

(a)     For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive,

(i)     the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company as
specified in Section 2;

(ii)     a reduction in the Annual Salary of the Executive, or a reduction in
the target bonus or target LTIP award applicable to the Executive (except for a
material reduction in target bonus or target LTIP award that is part of a
Company program to reduce “general and administrative” expenses due to business
conditions which reduction is applied to other senior officers generally;
provided that such reduction is before the occurrence of a Change in Control (as
defined below));

(iii)     the relocation of the Executive’s office to more than 30 miles from
Newport Beach, California; or

(iv)     any material breach by the Company of any provision of this Agreement.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Executive gives to the Company a written notice identifying the event
or condition purportedly giving rise to Good Reason expressly referencing this
Section 5.2(a) within 45 days after the time at which the event or condition
first occurs or arises (or, if later, was discovered or should have been
discovered by the Executive) and (B) shall not be deemed to exist at any time at
which there exists an event or condition which could serve as the basis of a
termination of the Executive’s employment for Cause; and (ii) if there exists
(without regard to the following clause (ii)(A)) an event or condition that
constitutes Good Reason, (A) the Company shall have 45 days from the date notice
of Good Reason is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder; and
(B) if the Company does not cure such event or condition within such 45-day
period, the Executive shall have one business day thereafter to give the Company
notice of termination of employment on account thereof (specifying a termination
date no later than 10 days from the date of such notice of termination). If the
45 days noted in clause (ii)(A) above extends beyond the Term, then the Term for
purposes of Section 5.2(b) and 5.2(c) shall be extended until the earlier of
(i) the date on which the Company cures such event or condition or (ii) the
first business day following the end of such 45-day period.

 

7



--------------------------------------------------------------------------------

(b)     The Company may terminate the Executive’s employment at any time for any
reason or no reason upon notice to the Executive and the Executive may terminate
the Executive’s employment with the Company for Good Reason upon notice to the
Company. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, and such termination occurs either during the Term
or within 12 months after a Change in Control (as defined in Section 5.3) that
occurs at any time during or after the Term (a “Qualified Termination”), (i) the
Company shall pay to the Executive Annual Salary, bonus and other benefits
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); (ii) the Company shall pay to the Executive a cash
payment equal to (A) the target bonus for the year of termination multiplied by
(B) a fraction (I) the numerator of which is the number of days in the year up
to the termination and (II) the denominator of which is 365, (iii) Section 3.8
shall apply in accordance with its terms and (iv) except as provided in
Section 5.2(c), the Executive shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder; provided that the Executive will only be entitled to
receive the payment set forth in clause (ii) if the Executive executes and
delivers to the Company a general release in a form reasonably acceptable to the
Company, which does not require the release of any payment rights under this
Section 5.2(b) or under Section 3.8 or 5.2(c), within thirty (30) days following
such termination and such release becomes irrevocable at the earliest possible
time under applicable law following such execution and delivery. The payments
under clause (i) of the second sentence of this Section 5.2(b) shall be made in
a single lump sum within five business days after termination. Any payment that
the Executive is entitled to receive pursuant to clause (ii) of the second
sentence of this Section 5.2(b) shall be made by the Company in a single lump
sum upon the 45th day after such termination.

(c)     Upon a Qualified Termination (other than a Qualified Termination
occurring within 12 months after a Change of Control), the Executive may offer
to enter into a consulting agreement with the Company in the form set forth in
Exhibit A attached hereto (the “Consulting Agreement”) by signing and returning
a completed version of the Consulting Agreement to the Company by 5:00 p.m.,
Mountain Time, on or before the fifth business day following his termination
(the “Acceptance Deadline”). If the Executive signs and returns the Consulting
Agreement by the Acceptance Deadline, then the Company will then have five
business days to either countersign the Consulting Agreement or reject the
Executive’s offer to enter into the Consulting Agreement; provided that the
failure of the Company to countersign the Consulting Agreement within such five
business day period will be deemed to be a rejection of the Executive’s offer to
enter into the Consulting Agreement. If the Company countersigns the Consulting
Agreement, then, except as provided in Section 5.2(b), the Executive shall have
no further rights to any other compensation or benefits hereunder on or after
the termination of employment, or any other rights hereunder. If the Company
rejects (or is deemed to have rejected) the Executive’s offer to enter into the
Consulting Agreement or the Qualified Termination occurred within 12 months
after a Change of Control, then (i) the Company shall pay or provide to the
Executive (A) one times (or, in the event of a termination within 12 months

 

8



--------------------------------------------------------------------------------

after a Change of Control, two times) Annual Salary, (B) one times (or, in the
event of a termination within 12 months after a Change of Control, two times)
the greater of (x) the target bonus for the year of termination and (y) the
average of the actual bonuses for the two years (with respect to which bonuses
are determined) prior to the year of termination, (C) for a period of 18 months
after termination of employment, such continuing coverage under the group health
plans the Executive would have received under this Agreement (and at such costs
to the Executive) as would have applied in the absence of such termination (but
not taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits), and (D) a cash payment equal to the cost to
the Company of providing the Executive six months of coverage under the group
health plans based on the rates paid by the Company immediately prior to the
termination of the Executive’s employment with the Company; (ii) the Executive
shall be entitled to elimination of any exclusively time-based vesting
conditions (but not performance conditions, which shall remain in effect subject
to the terms thereof) on any grant under the LTIP or any other grant of
restricted stock, stock options or other equity awards; and (iii) except as
provided in Section 5.2(b), the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder; provided that the Executive will only
be entitled to receive the payments, benefits and accelerated vesting set forth
in clauses (i) and (ii) if the Executive executes and delivers to the Company a
general release in a form reasonably acceptable to the Company, which does not
require the release of any payment rights under this Section 5.2(c) or under
Section 3.8 or 5.2(b), within thirty (30) days following the such termination
and such release becomes irrevocable at the earliest possible time under
applicable law following such execution and delivery. Any payment or
acceleration of vesting that the Executive is entitled to receive pursuant to
clause (i) or (ii) of the fifth sentence of this Section 5.2(c) shall be made by
the Company in a single lump sum or occur, respectively, upon the 15th business
day after the one year anniversary of termination.

(d)     Notwithstanding clause (i)(C) of the fifth sentence of Section 5.2(c),
(i) nothing herein shall restrict the ability of the Company to amend or
terminate the plans and programs referred to in such clause (i)(C) from time to
time in its sole discretion, and (ii) the Company shall in no event be required
to provide any benefits otherwise required by such clause (i)(C) after such time
as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements). Additionally, in the event that any unvested equity awards (or
portion thereof) made by the Company to the Executive would, in the absence of
this Agreement and, if entered into, the Consulting Agreement, terminate or be
forfeited as a result of a Qualified Termination, then such equity awards shall
only terminate or be forfeited upon the later of (i) the date upon which it is
determined that the vesting conditions of such equity awards will not be
eliminated pursuant to this Section 5.2(c) of this Agreement or, if entered
into, the Consulting Agreement or (ii) the date otherwise provided for in such
equity awards; provided that the period during which a stock option or similar
equity award may be exercised shall not be extended beyond the maximum period
(assuming the Executive continued as an employee of the Company) provided for in
such equity award and no additional vesting shall occur solely as a result of
the operation of this sentence.

 

9



--------------------------------------------------------------------------------

5.3     Change in Control. Without duplication of the foregoing, upon a Change
in Control (as defined below) at any time during or after the Term while the
Executive is employed, then, without limiting the payments and benefits to which
the Executive may be entitled under Section 5.2 in accordance with its terms
(but without duplication thereof), all outstanding unvested grants under the
LTIP or any other grant of restricted stock, stock options or other equity
awards subject to time-based vesting conditions (but not performance-based
conditions, which shall remain in effect subject to the terms thereof) shall
fully vest and shall become immediately exercisable, as applicable. For purposes
of this Agreement, “Change in Control” shall mean the happening of any of the
following:

(i)     any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”),
but excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and the Executive and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Executive is a member), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of either (A) the combined voting power of the Company’s then outstanding
securities or (B) the then outstanding shares of common stock of the Company (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

(ii)     any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

(iii)     there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or

(iv)     the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the Incumbent Directors shall be deemed to be an Incumbent Director.

 

10



--------------------------------------------------------------------------------

5.4     Section 409A.

(a)     Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Any payments delayed
pursuant to this Section 5.4(a) shall bear interest during the period of such
delay at a rate of interest equal to the short-term applicable federal rate for
annually compounding obligations for purposes of Section 1274(d) of the Code, or
any successor provision, for the month in which such payment otherwise would
have been paid.

(b)     The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c)     To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)     The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

6.     Covenants of the Executive.

6.1     Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which, for purposes
of this Section 6 (and any related enforcement provisions hereof), expressly
includes its successors and assigns), is any commercial activity comprising any
one or more of the ownership, acquisition,

 

11



--------------------------------------------------------------------------------

development or management of industrial real estate (the “Business”); (ii) the
Company is one of the limited number of persons who have developed such a
business; (iii) the Company’s Business is currently national in scope within
both the United States and Mexico; (iv) the Executive’s work for the Company
will give him access to the confidential affairs and proprietary information of
the Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Executive
covenants and agrees that:

(a)     By and in consideration of the salary and benefits to be provided by the
Company hereunder and further in consideration of the Executive’s exposure to
the proprietary information of the Company, the Executive covenants and agrees
that, during the period commencing on the date hereof and (except as provided
below) ending on the date upon which the Executive shall cease to be an employee
of the Company and its Controlled Affiliates (as defined below), he shall not in
the United States, or, if and to the extent that the Business is Actively
Conducted (as defined below) outside of the United States, in the applicable
non-U.S. locations, directly or indirectly, (i) engage in any element of the
Business (other than for the Company or its Controlled Affiliates), (ii) render
any services to any person, corporation, partnership or other entity (other than
the Company or its Controlled Affiliates) engaged in any element of the
Business, or (iii) become interested in any such person, corporation,
partnership or other entity (other than the Company or its Controlled
Affiliates) as a partner, member, manager, shareholder, principal, agent,
employee, trustee, consultant or any person engaged in the Business, or in any
other relationship or capacity; provided, however, that, notwithstanding the
foregoing, the Executive may own or acquire or otherwise invest in, directly or
indirectly, securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or in the over-the-counter market, (B) the
Executive is not a controlling person of, or a member of a group which controls,
such entity and (C) the Executive does not, directly or indirectly, own 5% or
more of any class of securities of such entity. “Actively Conducted” shall mean
that the Company actually owns or manages industrial real estate in the
specified location, or has entered into a binding agreement, or a letter of
intent, a term sheet, an agreement in principle, or any similar non-binding
agreement (which non-binding agreement has not been terminated or expired of its
own terms), to purchase or manage industrial real estate in the specified
location. “Controlled Affiliates” shall mean any and all entities that the
Company directly or indirectly controls; provided that, if after the date hereof
there is a reorganization of the Company and a new holding company is
established thereover, which controls the Company, then “Controlled Affiliates”
shall also include such holding company and any affiliates that are controlled
by the new parent.

(b)     During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its Controlled Affiliates, all confidential matters relating to the Company’s
Business and the business of any of its Controlled Affiliates and to the Company
and any of its Controlled Affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its Controlled
Affiliates, including, without limitation, information with respect to
(i) sources and non-public methods of raising capital, (ii) non-public
information related to joint ventures, institutional funds and the partners or
other investors therein, and (iii) any other material, non-public information
(the “Confidential

 

12



--------------------------------------------------------------------------------

Company Information”); and shall not disclose such Confidential Company
Information to anyone outside of the Company except (w) with the Company’s
express written consent, (x) Confidential Company Information which is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
the Executive or is received from a third party not under an obligation to keep
such information confidential and without breach of this Agreement, (y) as
required by law or legal process (provided that the Executive shall give the
Company reasonable prior written notice of disclosure under this clause (y)),
and (z) for disclosures to counsel in the context of seeking legal advice where
counsel agrees, for the benefit of the Company, to be bound by the restrictions
of this sentence.

(c)     From the date hereof through the end of the one-year period commencing
with the Executive’s termination of employment, the Executive shall not, without
the Company’s prior written consent, directly or indirectly (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
Controlled Affiliates, any employee or independent contractor of the Company
where the independent contractor performs (or in the prior year has performed) a
substantial portion of his services for the Company (provided that this clause
(i) shall not apply to Sharon Adams after the date that is 90 days after
Executive’s termination of employment), or (ii) publish any statement or make
any statement under circumstances reasonably likely to become public that is
critical of the Company or any of its Controlled Affiliates, or in any way
adversely affecting or otherwise maligning the Business or reputation of the
Company or any of its Controlled Affiliates (provided that nothing in this
sentence is intended to prevent the Executive from including in his pleadings or
from his testimony any truthful matter to the extent necessary to defend against
any claim by the Company or a third party against the Executive, or to prosecute
any claim against the Company for a breach of this Agreement).

(d)     All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
Controlled Affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any Controlled Affiliates) and shall be delivered to the
Company at any time upon its request, and (ii) upon the Executive’s termination
of employment, shall be immediately returned to the Company.

(e)     During and after the Executive’s employment, the Executive shall
cooperate reasonably with the Company in the defense or assertion of any claims
or actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Executive was employed by the Company, other than any such claims or
actions which may be brought in the future against the Company by the Executive.
The Executive’s cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate reasonably with the Company in connection with
any investigation or review of any federal, state or local regulatory authority
as any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
not utilize this Section 6.1(e) to require the Executive to make himself
available to an extent that would

 

13



--------------------------------------------------------------------------------

unreasonably interfere with full-time employment responsibilities that the
Executive may have. The Company shall reimburse the Executive for any
pre-approved reasonable out of pocket expenses incurred in connection with the
Executive’s performance of obligations pursuant to this Section 6.1(e) within
ten business days after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy. In addition, for all time that
the Executive reasonably expends at the request of the Company in cooperating
with the Company or any of its affiliates pursuant to this Section 6.1(e) where
the Executive is no longer employed by the Company, the Company shall compensate
the Executive at a per hour rate equal to the sum of (A) Annual Salary in the
Executive’s last fiscal year of employment during the Term plus (B) the
Executive’s actual annual cash bonus for the last fiscal year of employment
during the Term for which such a bonus was determined, divided by 2,000;
provided that the Executive’s right to such compensation shall not apply to time
spent in activities that could have been compelled pursuant to a subpoena,
including testimony and related attendance at depositions, hearings or trials.
All such compensation will be paid on a monthly, or, at the option of the
Company, more frequent basis, within ten business days after receipt of a
detailed invoice, in a form reasonably satisfactory to the Company, documenting
the time spent by the Executive cooperating with the Company.

6.2     Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its Controlled Affiliates shall have, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and its Controlled Affiliates under law or in equity (including, without
limitation, the recovery of damages), the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages), including, without limitation, the right to
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.

7.     Other Provisions.

7.1     Severability. The Executive acknowledges and agrees that (i) he has had
an opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2     Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

14



--------------------------------------------------------------------------------

7.3     Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that is not resolved by the Executive
and the Company (or its Controlled Affiliates, where applicable) shall be
submitted to arbitration in Newport Beach, California in accordance with
California law and the procedures of the American Arbitration Association before
a single arbitrator. The determination of the arbitrator shall be conclusive and
binding on the Company (or its Controlled Affiliates, where applicable) and the
Executive and judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Company shall bear all of the costs of any arbitration;
each party will bear its own attorney’s fees and costs.

7.4     Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

 

If to the Company, to:

  

DCT Industrial Trust Inc.

518 17th Street, Suite 800

Denver, Colorado 80202

Attention: Chief Executive Officer or General

                 Counsel

Facsimile: (303) 228-2201

with a copy to:

  

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention: Daniel P. Adams

Facsimile: (617) 523-1231

  

If to the Executive, to:

  

Jeffrey F. Phelan

at the address set forth on the signature page hereof

with a copy to:

  

Dzida, Carey & Steinman

3 Park Plaza, Suite 750

Irvine, CA 92614

Attention: Steven J. Dzida

Facsimile: (949) 399-0361

  

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5     Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding the same. For the avoidance of doubt,
the Prior Employment Agreement is hereby superseded including, but not limited
to, Section 7.12 thereto.

7.6     Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any

 

15



--------------------------------------------------------------------------------

right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

7.7     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

7.8     Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. This Agreement, and the
Company’s rights and obligations hereunder, may not be assigned by the Company;
any purported assignment by the Company in violation hereof shall be null and
void. Notwithstanding the foregoing, (i) in the event of any sale, transfer or
other disposition of all or substantially all of the Company’s assets or
business, whether by merger, consolidation or otherwise, the Company may assign
this Agreement and its rights hereunder, and (ii) the Company may assign the
Agreement to its Controlled Affiliates so long as the Executive’s title is not
reduced and the Executive’s role in respect of the affiliated group taken as a
whole is not materially adversely affected.

7.9     Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

7.10     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12     Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, 7.3, and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 4, 5, 6, 7.3, and 7.9), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

7.13     Existing Agreements. The Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

7.14     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COMPANY:

DCT INDUSTRIAL TRUST INC.

By:   /s/    Philip L. Hawkins Name:    Philip L. Hawkins Title:    Chief
Executive Officer EXECUTIVE: /s/ Jeffrey F. Phelan Jeffrey F. Phelan



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of the date of
the last party to sign below by and between DCT Industrial Trust Inc., its
successors or assigns (the “Company”), and Jeffrey F. Phelan (“Consultant”). The
Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. Reference is hereby made to that certain
employment agreement by and between the Company and Consultant, dated
December 4, 2012 (the “Employment Agreement”). In consideration of the mutual
promises contained herein, the parties agree as follows:

1.     Term. The term of this Agreement will begin upon the 10th business day
following termination of Consultant’s employment with the Company and will
continue for a period of one year, unless sooner terminated in accordance with
the provisions of Section 4 (the period during which this Agreement is in effect
being hereinafter referred to as the “Term”).

2.     Services and Compensation.

2.1     Services. Consultant will consult with and advise the Company on matters
and/or perform services relating to his former position as President of the
Company (the “Services”) as requested by the Company for up to 10 hours per
month during the Term.

2.2     Fees. For Consultant’s performance in accordance with the terms and
conditions of this Agreement, the Company agrees to pay Consultant an annual fee
equal to 5% of the sum of (a) Consultant’s annual salary at the Company
immediately prior to the termination of his employment with the Company plus
(b) the greater of (x) Consultant’s target bonus at the Company for the year in
which his termination of employment occurred and (y) the average of Consultant’s
actual bonuses for the two years (with respect to which bonuses are determined)
prior to the year in which his termination of employment occurred (the sum of
such amounts being the “Annual Full-Time Consulting Rate”). The annual fee
payable to Consultant pursuant to this Agreement shall be payable in 12 equal
monthly installments within thirty days after each monthly period, with the
first monthly period running from the day of the month on which this Agreement
is entered into through the previous day of the next month (e.g., 15th of first
month through 14th of next month).

2.3     Benefits. Subject to the following sentence and except as set forth in
Section 4.2, during the Term and thereafter until the date that is 18 months
following termination of Consultant’s employment with the Company, Consultant
shall be entitled to such continuing coverage under the group health plans as
Consultant would have received under the Employment Agreement (and at such costs
to Consultant) as would have applied in the absence of his termination of
employment under the Employment Agreement (but not

 

A-1



--------------------------------------------------------------------------------

taking into account any post-termination increases in annual salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits). Notwithstanding the foregoing, (i) nothing
herein shall restrict the ability of the Company to amend or terminate the group
health plans referred to above from time to time in its sole discretion, and
(ii) the Company shall in no event be required to provide the benefits required
by this Section after such time as Consultant becomes entitled to receive
benefits of the same type from another employer or recipient of Consultant’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

2.4     Bonus.

(a)     The Company will pay or provide to Consultant the following bonus if,
and only if, Consultant fully performs all of his obligations under this
Agreement and, except as provided otherwise in Sections 4.1 and 4.3 hereof, the
Term is not terminated prior to the end of the initial one-year term: (i) the
Company shall pay or provide to Consultant a cash payment equal to the Annual
Full-Time Consulting Rate; (ii) the Company shall pay or provide to Consultant a
cash payment equal to the cost to the Company of providing Consultant six months
of coverage under the group health plans based on the rates paid by the Company
immediately prior to the termination of Consultant’s employment with the
Company; and (iii) Consultant shall be entitled to elimination of any
exclusively time-based vesting conditions (but not performance conditions, which
shall remain in effect subject to the terms thereof) that apply to any equity
awards granted by the Company (or its subsidiaries) to Consultant, whether
before or after the Effective Date, that remain outstanding (including pursuant
to the operation of Section 2.4(c) below) (the “Equity Awards”). Any payment or
acceleration of vesting that Consultant is entitled to receive pursuant to
clauses (i), (ii) and (iii) above shall be made by the Company in a single lump
sum or occur, respectively, upon the fifth business day following the one year
anniversary of the start of the Term.

(b)     The parties hereto acknowledge that the bonus described in
Section 2.4(a) is being provided in order to incentivize Consultant to fully
perform all of his obligations under this Agreement and, except as provided
otherwise in Sections 4.1 and 4.3, such bonus will only be earned on the last
day of the Term if Consultant has fully performed all of his obligations under
this Agreement during the full one-year term of this Agreement and the Term has
not been terminated prior to the end of such one-year period. Except as provided
otherwise in Sections 4.1 and 4.3, Consultant will not earn, and will not be
entitled to, any pro-rated or other portion of this bonus if Consultant only
partially performs his obligations hereunder or terminates this Agreement prior
to the end of the initial one-year term.

(c)     In the event that any unvested Equity Awards (or portion thereof) made
by the Company to Consultant would, in the absence of this Agreement, terminate
or be forfeited as a result of the termination of Consultant’s employment with
the Company occurring on or before the Effective Date, then such Equity Awards
shall only terminate or be forfeited upon the later of (i) the date upon which
it is determined that the vesting conditions of such equity awards will not be
eliminated pursuant to Section 2.4(a) of this Agreement or

 

A-2



--------------------------------------------------------------------------------

(ii) the date otherwise provided for in such Equity Awards and the other
agreements applicable thereto (including the Employment Agreement); provided
that the period during which a stock option or similar equity award may be
exercised shall not be extended beyond the maximum period (assuming Consultant
continued as an employee of the Company) provided for in such equity award and
no additional vesting shall occur solely as a result of the operation of this
sentence.

3.     Release under Prior Employment Agreement. Consultant will execute and
deliver to the Company a general release in a form reasonably acceptable to the
Company relating to his employment with the Company, which does not require the
release of any payment rights under Sections 3.8 or 5.2(b) or (c) of the
Employment Agreement or under this Agreement, within thirty (30) days following
the termination of his employment with the Company and Consultant will not take
any action that would cause such release to fail to become irrevocable at the
earliest possible time under applicable law following such execution and
delivery.

4.     Certain Terminations of this Agreement.

4.1     Termination upon Death or Disability. If Consultant dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company under this Agreement to or with respect to Consultant shall
terminate in their entirety upon such date except as otherwise provided under
this Section 4.1. If Consultant becomes disabled by virtue of ill health or
other disability and is unable to perform substantially and continuously the
duties assigned to him for more than 180 consecutive or non-consecutive days
during the Term in the reasonable opinion of a qualified physician chosen by the
Company and reasonably acceptable to Consultant (the foregoing circumstance
being referred to below as a “Disability”), the Company shall have the right, to
the extent permitted by law, to terminate this Agreement upon notice in writing
to Consultant. Upon termination of this Agreement due to death or Disability
during the Term, (i) Consultant (or Consultant’s estate or beneficiaries in the
case of the death of Consultant) shall be entitled to receive any fees earned
and accrued under this Agreement prior to the date of termination;
(ii) Consultant (or Consultant’s estate or beneficiaries in the case of the
death of Consultant) shall be entitled to receive the bonus set forth in
Section 2.4(a) above; (iii) Consultant shall be entitled to the benefits set
forth in Section 2.3 above; and (iv) Consultant (or, in the case of his death,
his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of this
Agreement, or any other rights hereunder.

Any payments that Consultant is entitled to receive pursuant to clause (i) of
the third sentence of this Section 4.1 shall be made by the Company in a single
lump sum within five (5) business days after termination of this Agreement due
to death or Disability. Any payments or acceleration of vesting that Consultant
is entitled to receive pursuant to clause (ii) of the third sentence of this
Section 4.1 shall be made by the Company in a single lump sum or occur,
respectively, at the time set forth in Section 2.4(a) above.

 

A-3



--------------------------------------------------------------------------------

4.2     Termination by the Company for Cause; Termination by Consultant without
Good Reason.

(a)     For purposes of this Agreement, “Cause” shall mean the Consultant’s:

 

   (i) conviction of a felony (other than a traffic violation), a crime of moral
turpitude, or any financial crime involving the Company; a willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company;

 

   (ii) the commission of fraud, misappropriation or embezzlement against the
Company; any act or omission in the performance of his duties hereunder that
constitutes willful misconduct, willful neglect or gross neglect, in any such
case if such action or omission is either material or repeated;

 

   (iii) breach of any of the provisions of Section 5;

 

   (iv) failure of Consultant to execute and deliver a general release in
accordance with Section 3 hereof or the failure of such release to become
irrevocable at the earliest possible time under applicable law following such
execution and delivery; or

 

   (v) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within ten days following written
notice from the Company specifying such breach; provided that the Company shall
not be permitted to terminate this Agreement for Cause pursuant to this clause
(v) except on written notice given to the Consultant at any time not more than
30 days following the occurrence of any of the events described in clause
(v) (or, if later, the Company’s knowledge thereof).

(b)     The Company may terminate this Agreement for Cause and Consultant may
terminate this Agreement for any or no reason upon giving the other party at
least 14 days’ written notice. If the Company terminates this Agreement for
Cause during the Term, or if Consultant terminates this Agreement during the
Term and the termination by Consultant is not covered by Section 4.3, then
(i) Consultant shall be entitled to receive any fees earned and accrued under
this Agreement prior to the date of termination of this Agreement; and
(ii) Consultant shall have no further rights to any other compensation or
benefits hereunder on or after the termination of this Agreement (including,
without limitation, the benefits set forth in Section 2.3 above), or any other
rights hereunder.

 

A-4



--------------------------------------------------------------------------------

4.3     Termination by the Company without Cause; Termination by Consultant for
Good Reason.

(a)     For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by Consultant, any material breach by the
Company of any provision of this Agreement.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless Consultant gives to the Company a written notice identifying the event or
condition purportedly giving rise to Good Reason expressly referencing this
Section 4.3(a) within 45 days after the time at which the event or condition
first occurs or arises (or, if later, was discovered or should have been
discovered by Consultant) and (B) shall not be deemed to exist at any time at
which there exists an event or condition which could serve as the basis of a
termination of this Agreement for Cause; and (ii) if there exists (without
regard to the following clause (ii)(A)) an event or condition that constitutes
Good Reason, (A) the Company shall have 45 days from the date notice of Good
Reason is given to cure such event or condition and, if the Company does so,
such event or condition shall not constitute Good Reason hereunder; and (B) if
the Company does not cure such event or condition within such 45-day period,
Consultant shall have one business day thereafter to give the Company notice of
termination of this Agreement on account thereof (specifying a termination date
no later than 10 days from the date of such notice of termination).

(b)     The Company may terminate this Agreement at any time for any reason or
no reason upon notice to Consultant and Consultant may terminate this Agreement
with the Company for Good Reason upon notice to the Company. If the Company
terminates this Agreement and the termination is not covered by Section 4.1 or
4.2, or Consultant terminates this Agreement for Good Reason, then
(i) Consultant shall be entitled to receive any fees earned and accrued under
this Agreement prior to the date of termination of this Agreement;
(ii) Consultant shall be entitled to receive the bonus set forth in
Section 2.4(a) above; (iii) Consultant shall be entitled to the benefits set
forth in Section 2.3 above; and (iv) Consultant shall have no further rights to
any other compensation or benefits hereunder on or after the termination of this
Agreement, or any other rights hereunder. Any payments that Consultant is
entitled to receive pursuant to clause (i) of the second sentence of this
Section 4.3(b) shall be made by the Company in a single lump sum within five
(5) business days after termination of this Agreement. Any payments or
acceleration of vesting that Consultant is entitled to receive pursuant to
clause (ii) of the second sentence of this Section 4.3(b) shall be made by the
Company in a single lump sum or occur, respectively, at the time set forth in
Section 2.4(a) above.

4.4     Limitations on Payments.

(a)     Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Consultant, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), calculated in a manner consistent

 

A-5



--------------------------------------------------------------------------------

with Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable regulations thereunder (or any successor provision) would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision), then the Payments shall be reduced (but not below zero) so that the
sum of all Payments shall be $1.00 less than the amount at which Consultant
becomes subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision); provided that such reduction shall only occur if it would
result in Consultant receiving a higher After Tax Amount (as defined below) than
Consultant would receive if the Payments were not subject to such reduction. In
the event the Payments are reduced pursuant to this Section 4.4(a), they shall
be reduced in the following order: (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(b)     For purposes of Section 4.4(a), the “After Tax Amount” means the amount
of the Payments less all federal, state, and local income, excise and employment
taxes imposed on Consultant as a result of Consultant’s receipt of the Payments.
For purposes of determining the After Tax Amount, Consultant shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Consultant’s residence on the
date of termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

(c)     The determination as to whether a reduction in the Payments shall be
made pursuant to Section 4.4(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Consultant
within 15 business days of the date of termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Consultant. Any
determination by the Accounting Firm shall be binding upon the Company and
Consultant.

4.5     Section 409A.

(a)     Anything in this Agreement to the contrary notwithstanding, if at the
time of Consultant’s separation from service from the Company within the meaning
of Section 409A of the Code, the Company determines that Consultant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that Consultant becomes entitled to
under this Agreement on account of or after Consultant’s separation from service
would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after Consultant’s separation from
service, or (B) Consultant’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall

 

A-6



--------------------------------------------------------------------------------

include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. Any payments delayed pursuant to this Section 4.4(a) shall bear
interest during the period of such delay at a rate of interest equal to the
short-term applicable federal rate for annually compounding obligations for
purposes of Section 1274(d) of the Code, or any successor provision, for the
month in which such payment otherwise would have been paid.

(b)     The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c)     To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is deemed to be payable
upon (or within a specified time period after) Consultant’s termination of
employment, then such payments or benefits shall be payable only upon (or within
a specified time period after) Consultant’s “separation from service.” The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)     The Company makes no representation or warranty and shall have no
liability to Consultant or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

5.     Covenants of Consultant.

5.1     Covenant Against Conflicting Obligations; Other Covenants. Consultant
acknowledges that (i) the principal business of the Company (which, for purposes
of this Section 5 (and any related enforcement provisions hereof), expressly
includes its successors and assigns), is any commercial activity comprising any
one or more of the ownership, acquisition, development or management of
industrial real estate (the “Business”); (ii) the Company is one of the limited
number of persons who have developed such a business; (iii) the Company’s
Business is currently national in scope within both the United States and
Mexico; (iv) Consultant’s work for the Company will give him access to the
confidential affairs and proprietary information of the Company; (v) the
covenants and agreements of Consultant contained in this Section 5 are essential
to the business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 5. Accordingly, Consultant covenants and agrees that:

 

A-7



--------------------------------------------------------------------------------

(a)     By and in consideration of the fees and benefits to be provided by the
Company hereunder and further in consideration of Consultant’s exposure to the
proprietary information of the Company, Consultant covenants and agrees that,
during the Term, he shall not in the United States, or, if and to the extent
that the Business is Actively Conducted (as defined below) outside of the United
States, in the applicable non-U.S. locations, directly or indirectly, (i) engage
in any element of the Business (other than for the Company or its Controlled
Affiliates), (ii) render any services to any person, corporation, partnership or
other entity (other than the Company or its Controlled Affiliates) engaged in
any element of the Business, or (iii) become interested in any such person,
corporation, partnership or other entity (other than the Company or its
Controlled Affiliates) as a partner, member, manager, shareholder, principal,
agent, employee, trustee, consultant or any person engaged in the Business, or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, Consultant may own or acquire or otherwise invest in, directly or
indirectly, securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or in the over-the-counter market, (B) Consultant
is not a controlling person of, or a member of a group which controls, such
entity and (C) Consultant does not, directly or indirectly, own 5% or more of
any class of securities of such entity. “Actively Conducted” shall mean that the
Company actually owns or manages industrial real estate in the specified
location, or has entered into a binding agreement, or a letter of intent, a term
sheet, an agreement in principle, or any similar non-binding agreement (which
non-binding agreement has not been terminated or expired of its own terms), to
purchase or manage industrial real estate in the specified location. “Controlled
Affiliates” shall mean any and all entities that the Company directly or
indirectly controls; provided that, if after the date hereof there is a
reorganization of the Company and a new holding company is established
thereover, which controls the Company, then “Controlled Affiliates” shall also
include such holding company and any affiliates that are controlled by the new
parent.

(b)     During and after the Term, Consultant shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its Controlled Affiliates, all confidential matters relating to the Company’s
Business and the business of any of its Controlled Affiliates and to the Company
and any of its Controlled Affiliates, learned by Consultant heretofore or
hereafter directly or indirectly from the Company or any of its Controlled
Affiliates, including, without limitation, information with respect to
(i) sources and non-public methods of raising capital, (ii) non-public
information related to joint ventures, institutional funds and the partners or
other investors therein, and (iii) any other material, non-public information
(the “Confidential Company Information”); and shall not disclose such
Confidential Company Information to anyone outside of the Company except
(w) with the Company’s express written consent, (x) Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of Consultant

 

A-8



--------------------------------------------------------------------------------

or is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement, (y) as required
by law or legal process (provided that Consultant shall give the Company
reasonable prior written notice of disclosure under this clause (y)), and
(z) for disclosures to counsel in the context of seeking legal advice where
counsel agrees, for the benefit of the Company, to be bound by the restrictions
of this sentence.

(c)     During the Term, Consultant shall not, without the Company’s prior
written consent, directly or indirectly (i) solicit or encourage to leave the
employment or other service of the Company, or any of its Controlled Affiliates,
any employee or independent contractor of the Company where the independent
contractor performs (or in the prior year has performed) a substantial portion
of his services for the Company (provided that this clause (i) shall not apply
to Sharon Adams, except to the extent the similar provision contained in the
Employment agreement applies to Ms. Adams), or (ii) publish any statement or
make any statement under circumstances reasonably likely to become public that
is critical of the Company or any of its Controlled Affiliates, or in any way
adversely affecting or otherwise maligning the Business or reputation of the
Company or any of its Controlled Affiliates (provided that nothing in this
sentence is intended to prevent Consultant from including in his pleadings or
from his testimony any truthful matter to the extent necessary to defend against
any claim by the Company or a third party against Consultant, or to prosecute
any claim against the Company for a breach of this Agreement).

(d)     All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by Consultant or made
available to Consultant concerning the business of the Company or its Controlled
Affiliates, (i) shall at all times be the property of the Company (and, as
applicable, any Controlled Affiliates) and shall be delivered to the Company at
any time upon its request, and (ii) upon the termination of this Agreement,
shall be immediately returned to the Company.

5.2     Rights and Remedies upon Breach. Consultant acknowledges and agrees that
any breach by him of any of the provisions of Section 5.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if Consultant breaches,
or threatens to commit a breach of, any of the provisions of Section 5.1, the
Company and its Controlled Affiliates shall have, in addition to, and not in
lieu of, any other rights and remedies available to the Company and its
Controlled Affiliates under law or in equity (including, without limitation, the
recovery of damages), the right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages), including, without limitation, the right to restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

 

A-9



--------------------------------------------------------------------------------

6.     Independent Contractor; Benefits.

6.1     Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes on such income.

6.2     Benefits. The Company and Consultant agree that Consultant will receive
no Company-sponsored benefits from the Company, other than those benefits noted
in Section 2.3. If Consultant is reclassified by a state or federal agency or
court as Company’s employee, Consultant will become an employee and will receive
no benefits from the Company, other than those benefits noted in Section 2.3 and
except those mandated by state or federal law, even if by the terms of the
Company’s benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

7.     Other Provisions.

7.1     Severability. Consultant acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2     Scope of Covenants. If any court or other decision-maker of competent
jurisdiction determines that any of Consultant’s covenants contained in this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the geographical scope of such
provision, then, after such determination has become final and unappealable, the
scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable and, in its reduced form, such provision shall
then be enforceable and shall be enforced.

7.3     Controversies and Claims. Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement that is not resolved
by Consultant and the Company (or its Controlled Affiliates, where applicable)
shall be brought and resolved in the state or federal courts located in
Colorado, and the parties hereby consent to the jurisdiction and venue of such
courts for such purpose. Notwithstanding the foregoing, any judgment of any such
court may be enforced in any court of competent jurisdiction.

 

A-10



--------------------------------------------------------------------------------

7.4     Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

 

If to the Company, to:

  

DCT Industrial Trust Inc.

518 Seventeenth Street, Suite 800

Denver, Colorado 80202

Attention: Chief Executive Officer

Facsimile: (303)-228-2201

with a copy to:

  

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention: Daniel P. Adams

Facsimile: (617) 523-1231

  

If to Consultant, to:

  

Jeffrey F. Phelan

at the address set forth on the signature page

hereof

with a copy to:

  

Dzida, Carey & Steinman

3 Park Plaza, Suite 750

Irvine, CA 92614

Attention: Steven J. Dzida

Facsimile: (949) 399-0361

  

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5     Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding the same; provided that this Agreement
shall be in addition to, and shall not supersede, any provisions of the
Employment Agreement that remain in effect during the Term.

7.6     Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

A-11



--------------------------------------------------------------------------------

7.7     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF COLORADO.

7.8     Assignment. This Agreement, and Consultant’s rights and obligations
hereunder, may not be assigned by Consultant; any purported assignment by
Consultant in violation hereof shall be null and void. This Agreement, and the
Company’s rights and obligations hereunder, may not be assigned by the Company;
any purported assignment by the Company in violation hereof shall be null and
void. Notwithstanding the foregoing, (i) in the event of any sale, transfer or
other disposition of all or substantially all of the Company’s assets or
business, whether by merger, consolidation or otherwise, the Company may assign
this Agreement and its rights hereunder, and (ii) the Company may assign the
Agreement to its Controlled Affiliates so long as Consultant’s title is not
reduced and Consultant’s role in respect of the affiliated group taken as a
whole is not materially adversely affected.

7.9     Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

7.10     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12     Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 4, 5, 7.3 and 7.9), shall survive termination of this Agreement and
any termination of Consultant’s employment hereunder.

7.13     Existing Agreements. Consultant represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

7.14     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

A-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COMPANY:

DCT INDUSTRIAL TRUST INC.

By:        

Name:    Philip L. Hawkins Title:    Chief Executive Officer Date:         
CONSULTANT:   Jeffrey F. Phelan Date:         